DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Independent claims 1, 6, 11, and 16, are objected to because of the following informalities: these claims recite “whether a first change instruction is received which first change instruction is intended to [].” The second instance of “first change instruction” should precede by definitive article “the.”

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-10 are directed to “a device.” The bodies of claims 6-10, however, do not contain any limitations indicating the structure of the device: 
[0065] . . . Names of the various modules are custom names which are merely intended to facilitate the understanding of various program functional blocks 14of the insurance policy cancellation device 100, and are not intended to limit the technical solution of the present disclosure. At the 
 
 Applicant’s claimed limitations consist of modules that do not describe the structure of the device. A system or an apparatus claim needs to claim the structure or the hardware that performs the function. Appropriate correction is required.


Claims 1-20 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claim 1, 6, 11, and 16, recites a limitation “the status” in “first change instruction is intended to change the status of the insurance policy.” There is an insufficient antecedent basis for this limitation in the independent claims 1, 6, 11, and 16. Dependent claims 2-5, 7-10, 12-15, and 17-20, are rejected based on their dependency on the independent claims.
 
Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-5 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 6-15 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 16-20 is a computer-readable storage medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of cancelling an insurance policy. The creation of cancelling an insurance policy, as recited in the independent claims 1, 6, 11, and 16, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including insurance principles or practices) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 6, 11, and 16, which set forth or describe the recited abstract idea, are: “detecting whether a preset cancellation condition of an insurance policy is satisfied when the insurance policy is under an insurance-applying status or under a to-be-underwritten status” (claims 1, 6, 11, and 16), “acquiring a corresponding cancellation period of the insurance policy when the preset cancellation condition of the insurance policy is satisfied” (claims 1, 6, 11, and 16), “detecting within the cancellation period whether a first change instruction is received which first change instruction is intended to change the status of the insurance policy so that the preset cancellation condition of the insurance policy is no longer satisfied” (claims 1, 6, 11, and 16), and “cancelling the insurance policy when the first change instruction is not detected” (claims 1, 6, 11, and 16) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 6, 11, and 16, recite additional limitations: “30a detection module” (claim 6), “an acquisition module” (claim 6), “a cancellation module” (claim 6), “a memory” (claim 11), “a processor” (claim 11), “an insurance policy cancellation program that is stored in the e.g., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, these additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 6, 11, and 16, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 6, 11, and 16, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	






Step 2B of the Test: The additional elements of independent claims 1, 6, 11, and 16, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0062] It will be appreciated by those having ordinary skill in the art that all or part of the steps of the embodiments described supra can be performed 

[0065] It should be emphasized that, for those having skill in the art, the block diagram shown in FIG. 4 is merely an illustrative diagram of an exemplary embodiment and that those having skill in the art can easily add new modules revolving the functional modules of the device 100 for cancelling an insurance policy illustrated in FIG. 4. Names of the various modules are custom names which are merely intended to facilitate the understanding of various program functional blocks 14of the insurance policy cancellation device 100, and are not intended to limit the technical solution of the present disclosure. At the heart of the technical solution according to this disclosure are the functions accomplished by various functional modules having custom names. 

[0103] It should be noted that, in terms of hardware implementation, the detection 23module 10, the acquisition module 20, the cancellation module 30, the determination module 40, the first transmission module 50 and the like described supra may in the form of hardware be embedded in or independent of the insurance policy cancellation device 100, or may also be stored in the form of software in a memory of the insurance policy cancellation device 100 to be invoked by the processor to perform the respective operations of the various modules described supra. The processor may be a central processing unit (CPU), a microprocessor, a microcontroller, or the like. 

This is a description of general-purpose computer. Therefore, the additional elements of independent claims 1, 6, 11, and 16, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 6, 11, and 16, are non-statutory under 35 USC § 101 in view of step 2B of the test. 

Dependent Claims: Dependent claims 2-5 depend on independent claim 1; dependent claims 7-10 depend on independent claim 6; dependent claims 12-15 depend on independent claim 11; and dependent claims 17-20 depend on independent claim 16. The elements in dependent claims 2-5, 7-10, 12-15, and 17-20, which set forth or describe the abstract idea, are: “prior to cancelling the insurance policy when the first change instruction is not detected: determining whether the insurance policy is set with a first warning period; and sending a notification message to a terminal held by a policyholder within the first warning period when the insurance policy is set with the first warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled” (claims 2, 7, 12, and 17 – further narrowing the abstract idea), “subsequent to determining whether the insurance policy is set with the first warning period:  33determining whether an institution corresponding to the insurance policy is set with a second warning period when the insurance policy is set with no first warning period; and sending a notification message to the terminal held by the policyholder within the second warning period when the corresponding institution of the insurance policy is set with the second warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled” (claims 3, 8, 13, and 18 – further narrowing the abstract idea), “cancelling the insurance policy when the first change instruction is not detected comprises: acquiring attribute information of the insurance policy when the first change instruction is not detected; determining whether the insurance policy is provided with a grace period based on the attribute information; detecting within the grace period, when the insurance policy is provided with the grace period, whether a second change instruction is received which second change instruction is intended to change the status of the insurance policy so that 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5, 7-10, 12-15, and 17-20, do not correct the deficiencies of independent claims 1, 6, 11, and 16, and they are rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claims 16-20 refer to the use of a signal which is non-statutory matter. Paragraph 62 of the specification recites: “The programs can be stored in a computer-readable storage medium. The storage medium may include a read-only memory (ROM), a magnetic disk, an optical disc, etc.” The broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. non-transitory” may be inserted into the preamble of claims 16-20 before “computer-readable storage medium.”

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 11, and 16, are rejected under 35 U.S.C. § 103 as being unpatentable over Devereaux (9,818,158 B1) in view of Berends (10,572,947 B1), and further in view of Bodas (2013/0096954 A1).

As to claims 1, 6, 11, and 16, Devereaux shows a memory, a processor, and an insurance policy cancellation program that is stored in the memory and executable by the processor (Devereaux: col. 3, lines 40-46), wherein the processor is configured to invoke the insurance policy cancellation program stored in the memory to perform the following operations:  32detecting whether a preset cancellation condition of an insurance policy is satisfied when the insurance policy is under an insurance-applying status or under a to-be-underwritten status (Devereaux: col. 2, lines 23-24; and col. 4, lines 28-35). 

Devereaux in view of Berends does not show detecting within the cancellation period whether a first change instruction is received which first change instruction is intended to change the status of the insurance policy so that the preset cancellation condition of the insurance policy is no longer satisfied; and cancelling the insurance policy when the first change instruction is not detected. Bodas shows detecting within the cancellation period whether a first change instruction is received which first change instruction is intended to change the status of the insurance policy so that the preset cancellation condition of the insurance policy is no longer satisfied (Bodas: page 5, ¶ 36); and cancelling the insurance policy when the first change instruction is not detected (Bodas: page 5, ¶ 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Devereaux in view of Berends by detecting within the cancellation period whether a first change instruction is received which .

Claims 2-5, 7-10, 12-15, and 17-20, are rejected under 35 U.S.C. § 103 as being unpatentable over Devereaux in view of Berends, further in view of Bodas, and further in view of Deavers (6,044,352).
 
As to claims 2, 7, 12, and 17, Devereaux in view of Berends, and further in view of Bodas, shows all the elements of claims 1, 6, 11, and 16. Devereaux in view of Berends, and further in view of Bodas, does not show determining whether the insurance policy is set with a first warning period; and sending a notification message to a terminal held by a policyholder within the first warning period when the insurance policy is set with the first warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled. Deavers shows determining whether the insurance policy is set with a first warning period (Deavers: col. 8, lines 6-10); and sending a notification message to a terminal held by a policyholder within the first warning period when the insurance policy is set with the first warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled (Deavers: col. 8, lines 6-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Devereaux in view of Berends, and further in view of Bodas, by 
 
As to claims 3, 8, 13, and 18, Devereaux in view of Berends, further in view of Bodas, and further in view of Deavers, shows all the elements of claims 2, 7, 12, and 17. Devereaux in view of Berends, and further in view of Bodas, does not show 33determining whether an institution corresponding to the insurance policy is set with a second warning period when the insurance policy is set with no first warning period; and sending a notification message to the terminal held by the policyholder within the second warning period when the corresponding institution of the insurance policy is set with the second warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled. Deavers shows determining whether an institution corresponding to the insurance policy is set with a second warning period when the insurance policy is set with no first warning period (Deavers: col. 8, lines 13-18); and sending a notification message to the terminal held by the policyholder within the second warning period when the corresponding institution of the insurance policy is set with the second warning period, in order to alert the policyholder of the danger that the insurance policy is likely to be cancelled (Deavers: col. 8, lines 22-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
  
As to claims 4, 9, 14, and 19, Devereaux in view of Berends, and further in view of Bodas, shows all the elements of claims 1, 6, 11, and 16. Devereaux in view of Berends, and further in view of Bodas, does not show acquiring attribute information of the insurance policy when the first change instruction is not detected; determining whether the insurance policy is provided with a grace period based on the attribute information; detecting within the grace period, when the insurance policy is provided with the grace period, whether a second change instruction is received which second change instruction is intended to change the status of the insurance policy so that the preset cancellation condition of the insurance policy is no longer satisfied; and cancelling the insurance policy when the second change instruction is not detected. Deavers shows acquiring attribute information of the insurance policy when the first change instruction is not detected (Deavers: col. 8, lines 34-42); determining whether the insurance policy is provided with a grace period based on the attribute information (Deavers: col. 8, lines 34-42); detecting within the grace period, when 
 
As to claims 5, 10, 15, and 20, Devereaux in view of Berends, and further in view of Bodas, shows all the elements of claims 1, 6, 11, and 16. Devereaux in view of Berends, and further in view of Bodas, does not show 34sending a notification message that the insurance policy has been cancelled to a terminal held by a policyholder, in order to notify the policyholder that the insurance policy has been cancelled. Deavers shows sending a notification message .

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Davidson (8,271,299 B2) discloses:
“Because this class of insurance often require changes to policies over time, and because premiums may rise or fall over time, the cost of the ROP benefit in the present invention varies over time as well, being tied to the amount of the underlying insurance premium. This variable ROP benefit cost thus overcomes the limitation of life-insurance ROP approaches that use a static ROP cost structure. In addition, since such insurance has an unknown claim event and flexible premiums that may continue indefinitely, the present invention may involve the use of roll-over terms in which the ROP benefit is applied. At the end of each term, the full ROP benefit is available, and a new ROP benefit term begins. Lesser amounts may be paid as a percentage of premium returned if the policy is cancelled in less than the agreed term, beginning at a certain minimum period short of the agreed full term.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619